11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Sean Ryan Bree,                              * From the 220th District Court
                                              of Comanche County
                                              Trial Court No. CR-03933.

Vs. No. 11-16-00217-CR                      * July 19, 2018

The State of Texas,                         * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J.,
                                              sitting by assignment)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the judgment to reflect that the amount of court costs is reduced from $278 to $249. As
modified, we affirm the judgment of the trial court.